Title: 1810-1812 Abigail Adams, Rules for Disposing of the Day, 1810 to 1812
From: Adams, Abigail Smith
To: 



ca. 1810–1812

Rules for disposing of the Day
Rise by Six. if any time before Breakfast to walk out a little way into the garden after Breakfast.. to read a chapture in the Bible. then to sit down to Sew or knit for three hours. at 12 to quit work, and read write or amuse themselves as they please. at three oclock to apply again to the needle untill Six when the remainder of the time may be applied as they please. this for a Slated course there may occasionally occur domestic avocations which may Supply the place of the needle. and sometimes a Ride or walk may be indulged as a reward for steady application, but this course ought to be addopted as a General Rule—
